Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Chad Pahnke on 11/09/2021. The application has been amended as follows:

1.	(Currently Amended) A welding method comprising:
generating a pulsed arc welding power output waveform, the pulsed arc welding power output waveform comprising a plurality of successive pulse cycles, each of the pulse cycles comprising a peak phase having a peak voltage and a peak current, followed by a transition phase, followed by a background phase having a background voltage and a background current; and
regulating the background phase of each pulse cycle such that a ratio of the background current to the peak current is at least [[25%]] 50%, and a ratio of the background voltage to the peak voltage is at least 50%. 




generating a direct current (DC) pulsed arc welding power output waveform, the welding power output waveform comprising a plurality of successive pulse cycles, each of the pulse cycles comprising a peak phase having a peak voltage and a peak current, followed by a transition phase, followed by a background phase having a background voltage and a background current; and
regulating the background phase of each pulse cycle such that a ratio of the background current to the peak current is at least [[25%]] 50%, and a ratio of the background voltage to the peak voltage is at least 50%, wherein control of the transition phase of the waveform is performed based on closed-loop current control, control of the peak phase of the waveform is performed based on closed-loop voltage control, and control of the background phase of the waveform is performed based on closed-loop voltage control.

5. (Canceled)

22. 	(Currently Amended) A welding system, comprising:
a power supply configured to convert electrical power to a pulsed arc welding power output waveform for performing a welding operation; and
control circuitry configured to control the power supply to:
generate the pulsed arc welding power output waveform, the pulsed arc welding power output waveform comprising a plurality of successive pulse cycles, each of the pulse cycles comprising a peak phase having a peak 
regulate the background phase of each pulse cycle such that a ratio of the background current to the peak current is at least [[25%]] 50%, and a ratio of the background voltage to the peak voltage is at least 50%. 

26. (Canceled)

The following is an examiner’s statement of reasons for allowance: 
	Allowance of claims 1-4, 6-10, 22-25, 27-29 and 32-33 is indicated because: 
The applicant argument in Remark filed on 10/25/2021 has been fully considered and it is persuasive such that the prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention as cited in the independent claims 1, 4 and 22.
Claims 22-25, 27-29 and 32-33 contains allowable subject matter, such that they are rejoined.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
11/15/2021